Name: Commission Regulation (EC) No 457/2003 of 12 March 2003 amending Regulation (EC) No 98/2003 as regards the establishment of the forecast supply balances and the setting of the Community aid for the supply of beef and veal to Madeira and the Canary Islands
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  production;  animal product;  economic policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R0457Commission Regulation (EC) No 457/2003 of 12 March 2003 amending Regulation (EC) No 98/2003 as regards the establishment of the forecast supply balances and the setting of the Community aid for the supply of beef and veal to Madeira and the Canary Islands Official Journal L 069 , 13/03/2003 P. 0021 - 0024Commission Regulation (EC) No 457/2003of 12 March 2003amending Regulation (EC) No 98/2003 as regards the establishment of the forecast supply balances and the setting of the Community aid for the supply of beef and veal to Madeira and the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima)(1), and in particular Article 3(6) thereof,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(2), as last amended by Commission Regulation (EC) No 1922/2002(3), and in particular Article 3(6) thereof,Whereas:(1) Commission Regulation (EC) No 98/2003(4), as amended by Regulation (EC) No 399/2003(5), establishes the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and as agricultural inputs and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001(6), (EC) No 1453/2001 and (EC) No 1454/2001.(2) Under Article 33 of Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(7), as last amended by Commission Regulation (EC) No 2345/2001(8), export refunds in this sector are set at regular intervals. They were last set by Commission Regulation (EC) No 118/2003(9). Different refunds may be set for different destinations or groups of destinations.(3) To ensure a better supply of beef and veal products to the outermost regions, it should be specified that, where a refund amount for export of a product on the supply balance to a destination listed in code B03 is set at a level higher than the amounts laid down for that product in Regulation (EC) No 98/2003, that higher amount of aid is granted.(4) Regulation (EC) No 98/2003 should be amended accordingly.(5) Given that Regulation (EC) No 98/2003 applies from 1 January 2003, this Regulation should apply from the same date to ensure proper supply.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Annexes III and V to Regulation (EC) No 98/2003 are hereby amended in accordance with the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 26.(2) OJ L 198, 21.7.2001, p. 45.(3) OJ L 293, 29.10.2002, p. 11.(4) OJ L 14, 21.1.2003, p. 32.(5) OJ L 59, 4.3.2003, p. 13.(6) OJ L 198, 21.7.2001, p. 11.(7) OJ L 160, 26.6.1999, p. 21.(8) OJ L 315, 1.12.2001, p. 29.(9) OJ L 20, 24.1.2003, p. 3.ANNEX1. Part 7 of Annex III to Regulation (EC) No 98/2003 is replaced by the following:"Part 7Beef and veal sectorForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>NBThe product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended."2. Part 8 of Annex V to Regulation (EC) No 98/2003 is replaced by the following."Part 8Beef and veal sectorForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>NBThe product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended."